Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 9, 14-15, 19 and 38-47 are pending. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/21is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner considers the information disclosure statement.
Priority
Acknowledgment is made of the amendment and response filed on 08/17/21.

In response to the amendment to claim 1, deleting “first”, the following rejection has been withdrawn:


4.	Claims 1-3, 5-7, 9, 14, and 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





The following rejections replace the previous rejections under sections 35 USC 102 and 103, in light of the amendments:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


5.	Claim(s) 1-3, 6, 9, 14, 15, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (PLOS One 2014, submitted on IDS dated 1/30/20).
	The present rejection addresses the amendment to claim 1 now reciting floatation agent is oil in an amount of from 0.1 to 10 wt%.
Lee teaches floating dosage forms comprising for prolonged gastric residence, wherein the capsule is prepared by forming a first emulsion employing polyvinyl alcohol (PVA) for incorporating metformin (instant claim 6 recites PVA as a hydrophilic matrix polymer) and an external hydrophobic layer comprising PLLLA and PCL (hydrophobic polymers of instant claim 3), see the experimental section 2.2 for preparing the microcapsules. 
For the limitation of floatation agent is an oil and in an average amount of from 0.1 to 10 wt%, the method of preparation employs oil that meets the instant floatation agent. Section 2.2 employs 0.01 ml of olive oil and added to 5 ml of DCM in which PLLA and PCL are dissolved, which amounts to 0.2% and thus meet instant claim 1. For claimed distribution of the hydrophilic drug in the inner matrix and hydrophobic drug in the outer hydrophobic drug, section 2.2 of Lee teaches metformin in the PVA solution, which forms inner capsule matrix and hydrophobic drug, fenofibrate, in the outer PLLA . 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-3, 5-7, 9, 14-15, 38, 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010140987 to Loo et al., (Loo 2010) , in view of WO 2013119183 to Loo et al (Loo WO 2013), US 20030215394 to Short et al., and Lee et al (PLOS One 2014, submitted on IDS dated 1/30/20).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Loo 2010 teaches a multi-phase microparticles that comprise double layers or double walls microparticles to provide greater versatility in controlling drug release kinetics and profile [0004-0005 and 0059]. [0059] states that the microparticles can be of triple layer or a double-layered structure, interspersed with particles of a third polymer within the first/second polymer. Alternatively, a single shell layer can have a combination of polymers interposed therein. Thus, the above arrangement of interposed polymer in the shell layer(s) meet the instant hydrophilic or amphiphilic polymer within the shell polymer.  [0066] teaches a double layered shell with a polymer interspersed. Further, [00155] teaches the drug localized in the polymer shell with interspersed particles.

Loo 2010 teaches that the polymers in preparing the microparticles can be natural or synthetic, the natural polymers includes those listed in the instant claim 6. [0033] describes alginate, agarose, chitosan, dextran, starch, gellan gum, collagen, etc. For the synthetic polymers, Loo teaches polyester polymers such as PLGA, PLLA, polycaprolactone etc [0036 & 0066]. In particular, Loo 2010 teaches a blend of poly-L-lactide and polycaprolactone of instant claims 2 and 3 [0043 and 0048]. Loo teaches that the microparticles can include a number of active agents including antihistamines, cholesterol lowering drugs, antihypertensives etc [0050-0051]. Loo 2010 teaches several active agents, which meet the instant drug. 
For claim 15, Loo 2010 also teaches the first hydrophilic drug in the hydrophilic phase and a hydrophobic drug (second) in the coating polymer (fig 13 A).
Further, Loo 2010 teaches combinations of drugs in the microparticles. For instance, [00155] teaches a combination of ibuprofen and metoclopramide. 
For the claimed ratio of the polymers, Loo 2010 teaches PLLA, PLGA and PCL having a mass ratio of 3:2:1, which meets the ratio of claim 47 and falls within the range of ratio of claim 38. With respect to the instant hollow core-shell microcapsules, Loo 2010 teaches formation of the core-shell microparticles [0072] and the thickness of each of the polymer layer can be controlled and suggests the polymer mass ratio of 
Instant Claim 1 requires an oil floatation agent in amounts of 0.1 to 10%. Loo 2010 does not teach the inclusion of an oil. Claim 9 requires olive oil.
The teachings of Lee et al, discussed above, are incorporated herewith. Lee teaches incorporation of oil, such as olive oil, and within the claimed amount. Further, Lee teaches that  the microcapsules are capable of floating because of the low density provided by the hollow cavity and the hydrophobic nature of the PLLA-PCL layer (also taught by Loo 2010) loaded with oil such as olive oil ((paragraph bridging pages 8-9).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant application to modify the teachings of Loo 2010 by including olive oil (0.2%) in preparing the multiphase microspheres, with the same polymers such as those taught by Lee et al. The motivation do so is because Lee teaches that the resulting microcapsules are capable of floatation and impart prolonged gastric residence owing to excellent buoyancy. Lee also teaches that the gastric floating 
Loo 2010 does not teach the instant claimed matrix layer distributed over the inner surface of the hollow shell and a first drug distributed within the hydrophilic or amphiphilic carrier matrix, and a floatation agent. However, Short teaches that one of the polymers can be interspersed in the shell polymer layers.
Short et al (Short) teaches a microparticle composition for delivery of a pharmaceutical agent such as an ultrasound triggering agent or a therapeutic agent, the particles comprising a porous, gas-containing interior polymer matrix and a plurality of cavities in the matrix that contain a gas and a pharmaceutical agent (abstract). Short teaches that the use of gas-filled microcapsules. Short teaches administering a number of drugs [0027-0029].
The method of preparing the microparticles by forming is described in [0007-0011] of Short. The microparticle shell is coated with a polymeric material that is different from the polymeric material that makes up the interior matrix, the polymers chosen based on a predetermined strength of the microparticle [0020, 0031]. The interior matrix of Short comprise a biodegradable polymer, natural or synthetic, tailored to provide a desired drug-accommodating and acoustic properties [0023-0025].	For the matrix polymers, Short teaches several biocompatible and bioabsorbable and include polymers such as polylactide, polyglycolides, polycaprolactone [0045] and employed at a concentration of 0.5% to 20%, with low concentrations providing fragile and higher concentrations providing more durable microparticles [0047]. While Short teaches an inner matrix layer comprising an active agent that is further coated with an 
Further, Short teaches an outer coating layer made of amphiphilic material such as gelatin, casein, albumin, polyvinyl alcohol etc [0032]. Short teaches an outer coating layer can be made of amphiphilic material such as gelatin, casein, albumin, polyvinyl alcohol etc [0032] or can be made of the interior matrix materials i.e., polylactide-co-glycolide (PLGA) [0055]. 
However, instant claims require a hydrophobic outer layer and inner matrix layer comprising amphiphilic or hydrophilic polymers such as alginate, casein, starch etc., which is reverse of the polymers taught by Short. Though Short does not strictly teach an inner amphiphilic matrix and outer hydrophobic polymer coating, instant claims recite “comprising” that allows for the presence of hydrophobic polymers in the inner matrix and hydrophilic polymer in the outer coating layers. Short also teaches that the inner matrix hydrophobic polymers including viscosity enhancers such as dextran, starch, alginate etc., (which are also claimed in the instant claim 6). In this regard, Loo 2010 also desires that the shell polymer(s) include another polymer dispersed in the shell layer, thus reading on a matrix. 
Thus, one of an ordinary skill in the art before the effective filing date of the instant invention would have construed from the teachings of Short reference that an inner matrix polymer (made of polylactide, polyglycolides, polycaprolactone etc.,) can further include a viscosity enhancer such as dextran, gelatin, starch (reads on instant 
In this regard, Loo (WO 2013) teaches a method of preparing core-shell microparticles having a core comprising a hydrogel material and a shell hydrophobic polymer immiscible with the hydrogel material (abstract), the method of preparing the microparticles described on lines bridging pages 2-3. Fig. 1 shows a schematic diagram depicting fabrication of alginate-polymer core-shell microparticles. Loo (WO 2013) teaches that the core comprises hydrogel material and a shell comprising a hydrophobic polymer that is immiscible with the hydrogel material, for loading of hydrophilic active compounds, such as hydrophilic drugs, and preventing the leaching of the active agent [0028]. Loo 2013 teaches that the method of preparing core-shell microparticles includes dissolving a hydrogel-forming agent in an aqueous solution comprising an osmolyte to form a first solution [0030 & 0067]. The hydrogel agent may be a cross linkable polymer that include polymers such as alginate, pectin, chitosan etc [0033], starch, gellan gum, dextran, hyaluronic acid etc., in particular alginate containing core-shell polymer microparticles [0015, fig. 1, 0035]. The osmolyte includes sodium chloride, potassium chloride, sodium citrate etc [0040]. For the hydrophobic polymers, Loo 2013 teaches the claimed polymers, polyesters, polycarbonate etc [0045], in particular, polycaprolactone (PCL), poly-L-lactic acid (PLLA), PLGA etc [0048-0051]. Table 2 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to look to the teachings of Loo 2013 to further modify the core-shell microparticles of Loo 2010 (modified by Lee et al to prepare hollow core microcapsules), so as to include a hydrophilic polymer as the inner layer and a hydrophobic polymer as the outer layer of the shell in core-shell microparticles. One skilled in the art of would have been motivated to modify the teachings of Loo 2010 because both references are directed to the same core-shell microparticles employing the same hydrophobic and hydrophilic polymers. Further, Loo 2013 teaches that the drug release from the hydrogel core- hydrophobic polymeric shell containing microcapsules provide sustained release of the hydrophilic active compounds for  a period of 24 to 96 hours, and the premature leaching of the active compounds to the surroundings during fabrication is prevented because the hydrophobic layer acts as a protective layer. 
For the claimed casein (claim 7), as explained above, Short teaches that the inner matrix can be made of casein, and Loo 2013 further teaches casein as the hydrogel polymer [0049]. Thus, one skilled in the art of the would have been able to choose casein as the inner matrix polymer and still expect the same sustained release, as suggested by Loo 2013 as well as Short et al.

It is noted that instant claims 41-43 do not specify the location of the osmotic agent in the formulation. Accordingly, they can be inside the microcapsule or outside the microcapsule as an excipient. Short teaches that the organic –polymer droplets are rinsed and the rinsing solution should be osmotically balanced with the primary aqueous [0058], and the osmotic agents further the droplets are formulated with excipients such as sorbitol, mannitol, sucrose, trehalose etc (read on instant osmatic agents) and further the osmolality is maintained by the excipients such as buffering salts or amino acids etc [0058-0059].  Further, Loo 2013 teaches addition of an osmotic agent can be added to form the first solution that comprises a hydrogel-forming agent [0040 and 0010]. Loo 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include osmotic agents such as sodium chloride (taught by Loo 2013) in preparing the double walled microparticles so as to provide the optimum osmotic pressure and mitigate out-flux of the inner matrix materials such as gelatin while forming the microparticles.


8.	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010140987 to Loo et al., (Loo 2010), in view of WO 2013119183 to Loo et al (Loo WO 2013), US 20030215394 to Short et al., and Lee et al (PLOS One 2014, submitted on IDS dated 1/30/20) as applied to claims 1-3, 5-7, 9, 14-15, 38, 41-47 above, and further in view of US 2004/0063742 to Peters et al.
	Instant claim 19 recite aa) the first drug comprises levodopa (LD) and carbidopa (CD) and the second drug comprises entacapone, which is not taught by Loo 2010, Short et al and Loo 2013.
	Peters teaches treatment of Parkinson’s disease by a combination of a compound with neurotrophic activity and a compound enhancing the dopamine activity [0017]. In particular, Peters teaches a combination of carbidopa and entacapone [0071]. Peters further teaches pharmaceutical compositions [0126-0128], administered in various forms including microcapsules [0128]. 
.

8.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010140987 to Loo et al., (Loo 2010), in view of WO 2013119183 to Loo et al (Loo WO 2013), US 20030215394 to Short et al., and Lee et al (PLOS One 2014, submitted on IDS dated 1/30/20) as applied to claims 1-3, 5-7, 9, 14-15, 38, 41-47 above, and further in view of  Dutt et al (J. Antimicrob Chemother, 2001).
Instant claim 40 recites a drug combination of isoniazid and rifampicin, which is not taught by Loo 2010, Short et al and Loo 2013. However Loo 2010, Short, Lee et al and Loo 2013 teach inclusion of several types of active agents in the microparticles or microcapsules.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include the combination of drugs i.e., isoniazid and rifampicin, the microcapsules of Loo 2010 (modified with Lee et al, Short and Loo 2013), so as to arrive at the instant claim 40. One skilled in the art would have been motivated to include because Dutt teaches the claimed combination of drugs for treatment of tuberculosis and suggests that the combination administered in the form of microparticles; and further Loo 2010, Short, Lee et al as well as Loo 2013 teaches administering a number of active agents employing microcapsules. A skilled artisan would have looked to employing a different combination of drugs, as desired by Loo 2010, and hence would have been motivated to look the teachings of Dutt, so as to arrive at the instant claimed combination.

No claims have been allowed.


Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. 

Rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (PLOS One 2014, submitted on IDS dated 1/30/20).
Applicants traverse the rejection stating that claim 1 requires that, “a drug is distributed within the hydrophilic or amphiphilic carrier matrix”, which is clearly intended to mean that substantially all of the drug is distributed in the carrier matrix. It is argued that Lee cannot disclose a product in which the metformin can be distributed within the hydrophilic carrier matrix because the Lee’s product includes 100 mg of metformin and only 1 mg of PVA. It is not technically logical to construe Lee as disclosing 100 mg of metformin distributed within 1 mg of PVA, and there is certainly no way for the majority/whole of the metformin present to be encapsulated within a PVA matrix (if one even exists in Lee). It is argued that there is no clear disclosure that the PVA used in step (a) even remains in the microcapsule and forms part of the core, and so there is no clear disclosure of a microcapsule as currently claimed.
Applicants’ argument are not found persuasive because firstly, the claims as presented neither recites “substantially all of a drug” not state the actual amount of the drug in the carrier and the claims are not limited by what is intended by applicants.  If Applicants argue that it is the intention to include the entire drug in the matrix, the present claims do not clearly state the same. Furthermore, while Applicants argue that Lee used 100 mg metformin and only 1 mg PVA and hence technically cannot distribute metformin in PVA or that there is no evidence that PVA even remains in the microcapsule, Applicants have not provided any evidence to support their arguments. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 

Rejection under 35 U.S.C. 103 as being unpatentable over WO 2010140987 to Loo et al., (Loo 2010) , in view of WO 2013119183 to Loo et al (Loo WO 2013), and US 20030215394 to Short et al.
Applicants argue that Loo 2010 does not disclose any of the claimed features, is completely irrelevant to the claimed invention, and it is not a logical starting point for the assessment of obviousness. It is argued that Loo 2013 also does not include a single mention of floating drug delivery systems, or release into the stomach, and so we respectfully submit that it is not relevant to the claimed invention either. It is argued that the present invention is specifically concerned with providing a floating sustained release hollow core-shell microcapsule, which is able to provide sustained release of one or multiple drugs in the stomach, and that a disclosure that is neither floating nor hollow core-shell is clearly not relevant to the claimed invention. It is argued that a skilled person seeking to prepare a floating/gastric drug delivery system would not turn to just any previous delivery system that happens to have a similar structure to the invention (because this would only be possible with the benefit of hindsight). 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the argument that Loo 2010 does not teach floatation microcapsules and hence not a logical starting point is not persuasive because the present rejection admits that Loo does not teach hollow microspheres but relies on the teachings of Lee et al for including an oil and in preparing hollow core microcapsules for effective gastric residence and prolonged sustained release. Figures 2A, 5B, 5C, 6c, 7, 8E etc., of Loo 2010 appears to teach hollow core of the microcapsules. Further, it is recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, the present rejection relies on the teachings of Short et al, Lee et al and Loo 2013. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the teachings of Lee et al provide suggestion for providing a hollow core microcapsule, as explained above, with the same advantages argued by the applicant. Further, the teachings of Loo 2010, Lee, Short et al and Loo 2013 constitute analogous art because each of the references teach preparing microparticles/microcapsules for providing effective and sustained drug release. It is argued that Short does not disclose oil as a flotation agent, nor does Short disclose how oil could be incorporated into a microcapsule as a flotation agent. However, in light of the amendment to recite oil as a floatation agent, the rejection now relies on Lee et al. Hence, the argument that Short fails to teach oil is not persuasive.
 Applicants argue that Short et al reference is concerned with air-containing capsules, in which air helps to float but subjected to certain conditions, the capsules will flood with liquid and sink — thereby releasing the payload drug by dissolution into the flooding liquid. However, the argument is not persuasive because while Short teaches gas-containing floatable microcapsules, Lee et al teaches hollow core containing microcapsules. Additionally, as explained above, Loo 2010 appears to teach hollow microcapsules. In any event, the present rejection relies on the teachings of Lee et al and Loo 2010 to modify the microcapsules of Loo 2010 in order to retain gastric retention for prolonged time (Lee et al).  
Applicants argue that Short and the Loo references (2010 and 2013) teach organic solvents that are evaporated, and not oils such as those claimed. However, the present rejection also relies on Lee et al., which teaches oil, including olive oil in the 
Applicants argue claims 19 and 40 are allowable based on the discussions regarding claim 1. However, Applicants’ arguments regarding claim 1 have been addressed. Applicants have not provided any specific arguments regarding the teachings of Peters et al and Dutt et al. Therefore, the rejections have been maintained.

  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611